ORDER

Upon consideration of the parties’ Joint Petition for Reprimand by Consent filed herein, it is this 27th day of December, 1996,
ORDERED that the Respondent, Thomas J. McLaughlin, be and he hereby is REPRIMANDED for his violations of the Maryland Rules of Professional Conduct, namely, his failure to maintain adequate communication with clients in violation of *373Rule 1.4, his failure to timely complete legal matters of clients in violation of Rule 1.3, and his failure to timely respond to the Attorney Grievance Commission of Maryland regarding these complaints in violation of Rule 8.1; and it is further
ORDERED that the Respondent shall pay to the Attorney Grievance Commission of Maryland the sum of $1,632.30, the cost of the investigation and prosecution of this matter for which amount judgment is entered in favor of the Attorney Grievance Commission of Maryland, to be paid within nine months of this Order; and it is further
ORDERED that the Respondent’s law practice be monitored under the terms and conditions set forth in the Joint Petition.